Citation Nr: 0029549	
Decision Date: 11/09/00    Archive Date: 11/16/00

DOCKET NO.  99-09 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an increased disability rating for a right 
shoulder disorder, currently evaluated as 30 percent 
disabling.

2.  Entitlement to a total rating based on individual 
unemployability due to a service-connected disability.


REPRESENTATION

Veteran represented by:	Richard A. LaPointe, Attorney 
at Law


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1943 to April 
1946.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied the veteran's claim of entitlement to individual 
unemployability.


REMAND

The record reflects that in May 1998, the veteran's attorney 
filed on his behalf claim of entitlement to a total rating 
based upon individual unemployability.  The attorney 
indicated that the veteran was also seeking an increased 
schedular rating for his service-connected "conditions".  
Although the attorney has repeatedly indicated that the 
veteran is seeking an increased schedular rating for "each 
of [the veteran's] service-connected conditions", the record 
shows that the veteran is in fact  service-connected for one 
disability, a right shoulder disorder, which is evaluated as 
30 percent disabling. 

The RO denied the veteran's claim of entitlement to a total 
rating based on individual unemployability due to service-
connected disabilities in the October 1998 rating decision.  
However, the veteran's claim of entitlement to an increased 
disability rating for a right shoulder disorder was not 
addressed by the RO in that decision.

Since the October 1998 rating decision, the veteran's 
attorney has perfected a timely appeal with respect to the 
veteran's claim of entitlement to a total rating based upon 
individual unemployability.  In addition, in both the Notice 
of Disagreement (NOD) submitted in October 1998 and the 
Substantive Appeal submitted in May 1999, the veteran's 
attorney reiterated that the veteran was also seeking an 
increased schedular rating for his service-connected 
"conditions".  Despite the attorney's repeated statements 
to this effect, however, it does not appear that the RO has 
as yet developed or adjudicated the veteran's claim of 
entitlement to an increased rating for a right shoulder 
disorder.

The United States Court of Appeals for Veterans Claims (the 
Court) has recognized that in some instances, a non-decision 
by VA can constitute an adjudication subject to review by the 
Board.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) 
[noting that the decision, or nondecision, of the RO to refer 
or not refer a claim to the Director of Compensation and 
Pension Services is an adjudication subject to review by the 
Board and the Court].  In this case, the Board is of the 
opinion that the RO's failure to address the veteran's claim 
of entitlement to an increased rating for a right shoulder 
disorder constitutes an adverse decision with respect to that 
claim.  Thus, the Board believes that the October 1998 
statement in which the attorney reiterated that the veteran 
was seeking an increased rating for his service-connected 
"conditions" constitutes a NOD with respect to that issue.  
See 38 U.S.C.A. 7105 (West 1991); 38 C.F.R. 20.200, 20.201, 
20.302 (1999).

Because the RO has not yet issued a Statement of the Case 
with respect to the veteran's increased rating claim as 
required under 38 C.F.R. § 19.26 (1999), the Board finds that 
a remand of this case is warranted.  38 C.F.R. § 19.29 
(1999); see Manlicon v. West, 12 Vet. App. 238, 240 (1999); 
see also Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995) 
[the filing of a notice of disagreement initiates the appeal 
process and the failure of the RO to issue a Statement of the 
Case is a procedural defect requiring a remand].

Furthermore, the Board finds that the veteran's claim for 
TDIU is inextricably intertwined with the increased rating 
claim, because adjudication of the increased rating claim may 
affect the merits and outcome of the TDIU claim.  See Harris 
v. Derwinski, 1 Vet. App. 180, 183 (1991).  Thus, the 
veteran's claim of entitlement to an increased rating for a 
right shoulder disorder must be fully adjudicated and 
developed by the RO before the Board can render a final 
decision regarding his claim for TDIU.


As noted above, the veteran's attorney has indicated that the 
veteran is seeking  increased rating(s) for service-connected 
"conditions".  Although the attorney was advised in a June 
1998 letter from the RO that the veteran's only service-
connected disability is his right shoulder disorder, the 
attorney has still consistently indicated that the veteran 
wishes to obtain an increased rating for "each of his 
service-connected conditions".  

The Board is of course aware of the Court's holding in EF v. 
Derwinski, 1 Vet. App. 324, 326 (1991) [VA's statutory duty 
to assist means that VA must liberally read all documents 
submitted prior to the BVA decision to include all issues 
presented].  However, the Board does not read EF or any other 
case as implying that a liberal reading of a document 
includes clairvoyance.   If the veteran intends to file other 
claims, he must indicate such to VA with a reasonable amount 
of specificity.  As the record stands now, the only two 
issues which the Board has identified after a "liberal 
reading" of the documents of record are the two listed on 
the first page of this remand and discussed herein.

Therefore, for the reasons and bases set forth above, this 
case is remanded for the following action:

The RO should issue a Supplemental 
Statement of the Case regarding the issue 
of entitlement to an increased rating for 
a right shoulder disorder, currently 
evaluated as 30 percent disabling.  All 
pertinent law and regulations should be 
set forth.  Consideration of an 
extraschedular evaluation under 38 C.F.R. 
§ 3.321(b)(1) (1999) should be addressed 
as well.  Additional evidentiary 
development may be undertaken, if deemed 
to be appropriate by the RO.   The 
veteran should be afforded the 
opportunity to perfect a timely 
substantive appeal (VA Form 9) as to that 
issue.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



